Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 8/19/2022 amendment
Claims 1-21 and 23-34 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the term “ultra-low” (line 32) is a relative term which renders the claim indefinite. The term “ultra-low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 22, the recitation “wherein the perforated panel is made of an SUS material that is to thermally shrink at an ultra-low temperature of the heated BOG and to return to its original shape subsequently” (emphasis added) (lines 31-33).  The term “its” is an indefinite pronoun where it is unclear what previously recited claim element returns to an original shape.  It is also unclear what subsequently occurs to cause the previously recited claim element returns to an original shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0290279), and further in view of Fukui et al. (US 2015/0136366), and Neher et al. (US 2011/0056652) and Salamah et al. (US 2011/0226455).
Regarding claim 22, Lee et al. (Figure 2) discloses a boil-off gas (BOG) reliquefaction system for use in a ship having a tank (11) containing liquefied gas cargo (Paragraphs 71-72 and), the system comprising:
A compressor (13) configured to receive and compress BOG (L1) from the tank to provide a flow of compressed BOG (L3) (Paragraphs 71-72 and Figure 2),
A heat exchanger (21) configured to heat exchange the flow of compressed BOG (i.e. L3) with a flow of BOG (i.e. L1) from the tank for cooling the flow of the compressed BOG (Figure 2 and Paragraph 81: Line L3 is cooled by Line L1 via the heat exchanger 21), such that the heat exchanger provides a flow of cooled compressed BOG and a flow of heated BOG (Figure 2 and Paragraph 81: Line L3 is cooled by Line L1 via the heat exchanger 21),
A pressure reducer (Defined by 22 and 23) configured to liquefy at least part of the flow of cooled compressed BOG for returning to the tank (Paragraph 81: Cooled compressed BOG is expanded in 22 and a liquid fraction of the cooled compressed BOG is returned to the tank via 23).
Lee et al. further discloses the heat exchanger (i.e. 21) as defining a heat exchanger core configured to exchange heat between the flow of compressed BOG and the flow of BOG (Paragraph 81), where there is a compressed BOG inlet pipe for receiving the flow of CBOG from the compressor (Figure 2: See line from 13 to 21), there is a BOG inlet pipe for receiving the flow of BOG from the tank (Figure 2: See line from 11 to 21), there is a compressed BOG outlet pipe for discharging the flow of cooled compressed BOG (Figure 2: See line from 21 to 25), and there is a BOG outlet pipe for discharging the flow of heated BOG (Figure 2: See line from 21 to 13).  However, Lee et al. does not explicitly disclose teach or disclose a specific heat exchanger structure.
Fukui et al. (Figures 1A and 1B) teaches a heat exchanger (1), where the heat exchanger defines a core configured to exchange heat between a flow of a first fluid (e.g. a hot fluid) and a flow of a second fluid (e.g. a cold fluid) (Paragraph 41), the heat exchanger comprising: a first fluid inlet header (e.g. 41) comprising a first fluid inlet pipe (e.g. 411) for receiving the flow of first fluid (Figures 1A-1B), a second fluid inlet header (e.g. 43) comprising a second fluid inlet pipe (e.g. 431) for receiving the flow of second fluid (Figures 1A-1B), a first fluid outlet header (e.g. 42) comprising a first fluid outlet pipe (e.g. 421) for discharging a flow of cooled first fluid (Figures 1A-1B), a second fluid outlet header(e.g. 44) comprising a second fluid outlet pipe (e.g. 441) for discharging a flow of heated second fluid (Figures 1A-1B), and where the heat exchanger further comprises a perforated panel (e.g. 52) installed inside the second fluid outlet header (Figures 1A-1B) and interposed between the heat exchanger core and the second fluid pipe such that the flow of heated second fluid from the heat exchanger core travels through the perforated panel to the second fluid outlet pipe (Figures 1A-1B: The perforated panel 52 is located between element 34 of the core and the second fluid outlet pipe 441).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to replace the heat exchanger core as disclosed by Lee et al. with the heat exchanger core as taught by Fukui et al. to increase heat exchanger heat transfer efficiency by more uniformly distributing heat transfer fluids within a heat exchanger (Abstract of Fukui et al.).
Further, while Lee et al. as modified by Fukui et al. discloses a perforated panel, Lee et al. as modified by Fukui et al. does not teach or disclose a support member that is configured to support the perforated panel.
Neher et al. (Figure 7) teaches a heat exchanger (100), comprising at least: a header (90), a perforated panel (82), and a support member (Defined by at least 80 and 81) (Figure 7 and Paragraphs 171-179), where the perforated panel is made of a material (e.g. steel) (paragraph 13) that is to thermally shrink at a temperature of a heat transfer fluid and to return to its original shape subsequently (Paragraphs 14 and 171-179: The perforated panel is configured to expand and contract both axially and radially in response to temperature changes of a heat transfer fluid), where the support member comprises two opposing portions (i.e. 80 and 81) that are sized and spaced apart from each other by a predetermined distance (Figure 7) to accommodate thermal shrinkage of the perforated panel by the heat transfer fluid (Paragraphs 14 and 171-179: The perforated panel is configured to accommodate for thermal expansion and contraction), and where the perforated panel thermally is to shrink and move while being supported by the support member when the perforated panel contacts the flow of the heat transfer fluid (Paragraphs 14 and 171-179: The perforated panel is configured to accommodate for thermal expansion and contraction).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Lee et al. as modified by Fukui et al. to include a support member that accommodates for thermal expansion and contraction of a perforated panel as taught by Neher et al. to improve heat exchanger operational lifetime by minimizing/preventing damage to a heat exchanger core caused by differential thermal expansion.
Further, while Lee et al. as modified by Fukui et al. and Neher et al. discloses a perforated panel made of a material that is to thermally shrink at a temperature of a heat transfer fluid and to return to its original shape subsequently (Paragraphs 9 and 14 of Neher et al: A perforated panel 82 is made from steel and is configured to expand and contract both axially and radially in response to temperature changes of a heat transfer fluid), Lee et al. as modified by Fukui et al. and Neher et al. does not explicitly teach or disclose a SUS material (i.e. SUS is a term known in the art to mean “stainless steel”, or “Steel Use Stainless” according to Japanese Industrial Standards).
Salamah et al. teaches a heat exchanger (10), comprising at least: a perforated panel (40), where the perforated panel is made of a SUS material (e.g. stainless steel) (paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the perforated panel as disclosed by Lee et al. as modified by Fukui et al. and Neher et al. from materials as taught by Salamah et al. to improve heat exchanger operational lifetime by minimizing/preventing damage to a heat exchanger components caused by corrosion (Paragraph 23 of Salamah et al.).  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Regarding the statements on page 4, line 1 to page 5, line 5:
Applicant alleges that the cited art does not teach or disclose claim 22 amended in that the cited art does not teach or disclose a perforated panel that is sized to accommodate thermal shrinkage.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763